Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
Reasons for Allowance
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a broiler container system comprising a broiler container stack that comprises a first broiler configured to receive and accommodate a live broiler, wherein the first broiler container is configured to be stackable with a second broiler container, wherein the first broiler container comprises a first segment of a first ventilation or air outflow column that extends through the inner volume, wherein the first segment of the first ventilation or air outflow column is configured to align with a second segment of the first ventilation or air outflow column of the second broiler container and also for connection to an active ventilation system, and wherein an uppermost end of the first segment of the first ventilation or air outflow column of the first broiler container is configured to support a weight of the second segment of the second broiler container, a pallet having an upper portion that comprises a first orifice that aligns with the first segment of the first ventilation or air outflow column so as to channel gas through the upper portion of the pallet and through the first segment of the first ventilation or air outflow column, and wherein the pallet and the broiler container stack are configured to couple together and move as a single unit, separate from at least one of a truck and a trailer, and a covering that is configured to extend over a top end of the broiler container stack, wherein the covering is configured to at least one of channel gas to and from the first segment of the first ventilation or air outflow column of the first broiler container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642